            Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL WHITE, on behalf of himself
and all others similarly situated,                    CLASS ACTION COMPLAINT

                            Plaintiff,
       vs.                                                  No: _______________

MEMBERS 1ST CREDIT UNION,                                JURY TRIAL DEMANDED

                            Defendant.


             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff Michael White, by counsel, and for his Class Action Complaint

against the Defendant, he alleges as follows:

                                         INTRODUCTION

       1.      This is a civil action seeking monetary damages, restitution and declaratory relief

from Defendant, Members 1st Federal Credit Union (“Members 1st”), arising from the unfair and

unconscionable assessment and collection of “Overdraft Fees” (“OD Fees”) on accounts that were

never actually overdrawn.

       2.      Besides being deceptive, unfair and unconscionable, these practices breach contract

promises made in the Members 1st’s adhesion contracts—specifically, the promise to charge OD

Fees only on transactions which actually overdraw an account.

       3.      In plain, clear, and simple language, the checking account contract documents

discussing OD Fees promise that the Members 1st will only charge OD Fees on transactions with

insufficient funds to “pay” a given transaction.

       4.      As happened to Plaintiff, however, Members 1st charges OD Fees even when the

transaction has not overdrawn an account. For example, Plaintiff White was charged an OD Fee
             Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 2 of 15




on October 12, 2017. But, according to the monthly account statement prepared by Members 1st,

Plaintiff’s account balance was never negative during the entire two weeks preceding the supposed

overdraft event. By definition, then, there were always funds to “cover” that transaction—yet

Members 1st assessed an OD Fee on it anyway.

        5.      In short, Members 1st is not authorized by contract to charge OD Fees on

transactions that have not overdrawn an account, but it has done so and continues to do so. Its

assessment of OD Fees in this manner also violates federal Regulation E, which requires full and

fair disclosure of overdraft practices.

        6.      Plaintiff and other Members 1st customers have been injured by Members 1st’s

practices. On behalf of herself and the putative class, Plaintiff seeks damages, restitution and

injunctive relief for Members 1st’s breach of contract.

                                             JURISDICTION

        7.      This Court has original jurisdiction over this putative class action lawsuit pursuant

to the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d)(2) & (6), because the aggregate

sum of the claims of the members of each of the putative classes exceeds $5 million, exclusive of

interest and costs, because Plaintiff brings this action on behalf of proposed classes that are each

comprised of over one hundred members, and because at least one of the members of each of the

proposed classes is a citizen of a different state than Members 1st.

        8.      Venue is proper in this district pursuant to 218 U.S.C. § 1391 because Members 1st

is subject to personal jurisdiction here and regularly conducts business in the Middle District of

Pennsylvania, and because a substantial part of the events or omissions giving rise to the claims

asserted herein occurred in this district.




                                                 -2-
            Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 3 of 15




                                             PARTIES

       9.      Plaintiff Michael White (“Plaintiff White”) is a natural person who resides in

Lebanon, PA. Plaintiff White has a personal checking account with Members 1st.

       10.     Defendant Members 1st is a credit union with approximately $4 billion in assets.

It is one of the largest credit unions in Pennsylvania.       Members 1st is headquartered in

Mechanicsburg, PA and maintains branch locations across the Commonwealth of Pennsylvania.

Members 1st’s account holders are located primarily in Pennsylvania but, on information and

belief, many account holders of Members 1st reside in surrounding states.

       11.     Plaintiff is informed and believes, and thereupon alleges, that at least one of the

members of each of the proposed classes is a citizen of a state other than Pennsylvania. Members

1st’s website makes clear that individuals who reside outside of Pennsylvania are welcomed to join

the credit union as members, so long as they meet some other criteria.

       12.     Plaintiff is informed and believes, and thereupon alleges, that numerous individuals

who reside outside of Pennsylvania are in fact members of Members 1st, and that many of those

non-Pennsylvania resident members are members of the proposed classes in this case.

       13.     Even for accountholders who first opened a Members 1st account while they lived

in Pennsylvania, many now reside outside of Pennsylvania. Upon information and belief, at least

one of those persons is a member of the putative classes.

               FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

       14.     Plaintiff has a checking account with Members 1st.

       15.     Members 1st issues debit cards to its checking account customers, including

Plaintiff, which allows its customers to have electronic access to their checking accounts for

purchases, payments, withdrawals and other electronic debit transactions.




                                               -3-
          Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 4 of 15




       16.     Pursuant to its standard account agreement, Members 1st charges fees (currently in

the amount of $37) for debit card transactions that purportedly result in an overdraft.

A.     Members 1st Account Documents

       17.     Plaintiff’s checking account with Members 1st was, at all relevant times, governed

by Members 1st’s standardized contract for deposit accounts, the material terms of which are

drafted by Members 1st, amended by Members 1st from time to time at its convenience and

complete discretion, and imposed by Members 1st on all of its customers.

       18.     In plain, clear, and simple language, the checking account contract documents

discussing OD Fees promise that the Members 1st will only charge OD Fees on transactions with

insufficient funds to “pay” a given transaction:

               If, on any day, the available funds in your share or deposit account
               are not sufficient to pay the full amount of a check, ACH, Bill Pay,
               or point-of-sale (POS) transaction, or other item posted to your
               account plus any applicable fee (“overdraft”), we may pay or return
               the overdraft. The Credit Union’s determination of an insufficient
               available account balance may be made at any time between
               presentation and the Credit Union’s midnight deadline with only one
               5 (1) review of the account required. We do not have to notify you
               if your account does not have sufficient available funds to pay an
               overdraft. Your account may be subject to a charge for each
               overdraft regardless of whether we pay or return the overdraft.
               Except as otherwise agreed in writing, if we exercise our right to use
               our discretion to pay an overdraft, we do not agree to pay overdrafts
               in the future and may discontinue covering overdrafts at any time
               without notice. If we pay an overdraft or impose a fee that overdraws
               your account, you agree to pay the overdrawn amount in accordance
               with your overdraft protection, in accordance with our overdraft
               services policy. For ATM and everyday debit card purchases, you
               must be consented to the Credit Union’s extra courtesy pay in order
               for the transaction amount to be covered. Without your consent, the
               Credit Union may not authorize and pay an overdraft resulting from
               these types of transactions. Services and fees for overdrafts are
               shown in the document the Credit Union uses to capture the
               member’s opt-in choice for extra courtesy pay and the Rate and Fee
               Schedule.




                                                -4-
          Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 5 of 15




“Members 1st Membership Booklet,” attached as Exhibit A.

       19.     Similarly, the account’s fee schedule states:

                                    2017 Service Charges
                Non-Sufficient Funds Posted      $37 each (does not apply to
                Point-of-Sale Item               declined transactions)

                Non-Sufficient Funds Courtesy $37 each
                Paid Check, Debit, Bill Pay or
                Point-of-Sale Item


“Fee Schedule,” attached as Exhibit B.

       20.     Federal law requires that banks and credit unions receive affirmative consent from

accountholders before charging overdraft fees for ATM and/or non-recurring debit card purchases.

       21.     Regulation E required Members 1st to provide its customers the information

required to obtain their legally binding informed consent because. But Members 1st failed to do

this, because its opt-in disclosures contained the same or similar misrepresentations regarding

Members 1st’s true overdraft policies as the account contract documents did.

       22.     The importance of Regulation E is highlighted by the fact that the Consumer

Financial Protection Bureau’s ("Bureau") study of actual practices found that: 1) ATM and debit

card transactions are by far the most frequent transactions that occur; 2) overdraft fee policies

entail expensive fees at very little risk to the financial institutions; and 3) opted-in accounts have

seven times as many overdrafts that result in fees as not opted-in accounts.

B.     Plaintiff’s Experience

       23.     On August 24, 2018, Plaintiff White was assessed two OD Fees in the amount of

$37 each on debit card transactions that did not overdraw his account. According to the bank

statement issued by Members 1st, his account never went negative for such transactions. His

account, in fact, never did not go into the negative until after Members 1st assessed $74 in OD


                                                -5-
          Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 6 of 15




Fees. In short, Plaintiff had sufficient funds to cover the transactions that supposedly caused OD

Fees.

                                   CLASS ALLEGATIONS

        24.    Plaintiff brings this action on behalf of himself and all others similarly situated

pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the numerosity,

commonality, typicality, adequacy, predominance and superiority requirements of Rule 23.

        25.    The proposed classes are defined as:

               All Members 1st checking account holders who, during the
               applicable statute of limitations through the date of class
               certification, were charged OD Fees on transactions that did not
               overdraw their checking accounts.

               All Members 1st checking account holders that reside within the
               Commonwealth of Pennsylvania, who, during the applicable statute
               of limitations through the date of class certification, were charged
               OD Fees on transactions that did not overdraw their checking
               accounts.

        26.    Plaintiff reserves the right to modify or amend the definition of the proposed Class

before the Court determines whether certification is appropriate.

        27.    Excluded from the Class are Members 1st, its parents, subsidiaries, affiliates,

officers and directors, any entity in which Members 1st has a controlling interest, all customers

who make a timely election to be excluded, governmental entities, and all judges assigned to hear

any aspect of this litigation, as well as their immediate family members.

        28.    The members of the Class are so numerous that joinder is impractical. The Class

consist of thousands of members, the identity of whom is within the knowledge of and can be

ascertained only by resort to Members 1st’s records.

        29.    The claims of the representative Plaintiff are typical of the claims of the Class in

that the representative Plaintiff, like all Class members, was charged OD Fees by Members 1st as



                                               -6-
           Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 7 of 15




a result of charging OD Fees on transactions that did not actually overdraw checking accounts.

The representative Plaintiff, like all Class members, has been damaged by Members 1st’s

misconduct in that they have been overdraft charges that violate the account contract. Furthermore,

the factual basis of Members 1st’s misconduct is common to all Class members and represents a

common thread of unfair and unconscionable conduct resulting in injury to all members of the

Class.

         30.   There are numerous questions of law and fact common to the Class and those

common questions predominate over any questions affecting only individual Class members.

         31.   Among the questions of law and fact common to the Class are whether Members

1st:

               a.      Imposed OD Fees on debit card transactions when those transactions did

                       not overdraw accounts;

               b.      Breached its covenant of good faith and fair dealing with Plaintiffs and other

                       members of the Classes through its overdraft policies and practices;

               c.      Violated the consumer protection acts of certain states through its overdraft

                       policies and practices.

               d.      Violated Regulation E and EFTA.

Other questions of law and fact common to the Class include:

               e.      The proper method or methods by which to measure damages, and

               f.      The declaratory relief to which the Class are entitled.

         32.   Plaintiff’s claims are typical of the claims of other Class members, in that they arise

out of the same wrongful overdraft policies and practices of Members 1st’s account contract.

Plaintiff has suffered the harm alleged and has no interests antagonistic to the interests of any other



                                                 -7-
          Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 8 of 15




Class member.

       33.      Plaintiff is committed to the vigorous prosecution of this action and has retained

competent counsel experienced in the prosecution of class actions and, in particular, class actions

on behalf of consumers and against financial institutions. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.

       34.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Since the amount of each individual Class member’s claim is

small relative to the complexity of the litigation, and due to the financial resources of Members

1st, no Class member could afford to seek legal redress individually for the claims alleged herein.

Therefore, absent a class action, the Class members will continue to suffer losses and Members

1st’s misconduct will proceed without remedy.

       35.      Even if Class members themselves could afford such individual litigation, the court

system could not. Given the complex legal and factual issues involved, individualized litigation

would significantly increase the delay and expense to all parties and to the Court. Individualized

litigation would also create the potential for inconsistent or contradictory rulings. By contrast, a

class action presents far fewer management difficulties, allows claims to be heard which might

otherwise go unheard because of the relative expense of bringing individual lawsuits, and provides

the benefits of adjudication, economies of scale and comprehensive supervision by a single court.




                                                -8-
          Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 9 of 15




                             FIRST CLAIM FOR RELIEF
     Breach of Contract and Breach of the Covenant of Good Faith and Fair Dealing 1
                                (On Behalf of the Class)

       36.     Plaintiff repeats paragraphs 1 through 35 above.

       37.     Plaintiff and Members 1st have contracted for bank account deposit, checking,

ATM, and debit card services.

       38.     Under the laws of Pennsylvania, good faith is an element of every contract

pertaining to the assessment of overdraft fees. Whether by common law or statute, all such

contracts impose upon each party a duty of good faith and fair dealing. Good faith and fair dealing,

in connection with executing contracts and discharging performance and other duties according to

their terms, means preserving the spirit – not merely the letter – of the bargain. Put differently,

the parties to a contract are mutually obligated to comply with the substance of their contract in

addition to its form. Evading the spirit of the bargain and abusing the power to specify terms

constitute examples of bad faith in the performance of contracts.

       39.     Subterfuge and evasion violate the obligation of good faith in performance even

when an actor believes his conduct to be justified. A failure to act in good faith may be overt or

may consist of inaction, and fair dealing may require more than honesty. Examples of violations

of good faith and fair dealing include evasion of the spirit of the bargain, willful rendering of

imperfect performance, abuse of a power to specify terms, and interference with or failure to

cooperate in the other party’s performance.




1
  Certain states recognize a claim for breach of the covenant of good faith and fair dealing as a
separate and independent claim from breach of contract. Other states like Pennsylvania treat
breach of the covenant of good faith and fair dealing as a species of breach of contract. For the
sake of convenience, these claims are brought in a single count.


                                               -9-
         Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 10 of 15




       40.     Members 1st has breached the covenant of good faith and fair dealing in its account

agreement with customers through its overdraft policies and practices as alleged herein.

       41.     Members 1st breached promises included in the account documents as described

herein when it charged overdraft fees on transactions that did not overdraw checking accounts.

       42.     Plaintiff and members of the Class have performed all, or substantially all, of the

obligations imposed on them under the contract.

       43.     Plaintiff and members of the Class have sustained damages as a result of Members

1st’s breach of the contract.

                               SECOND CLAIM FOR RELIEF
                    Violations of Pennsylvania Unfair Trade Practice Laws
                             (On Behalf of the Pennsylvania Class)

       44.     Plaintiff repeats paragraphs 1 through 44 above.

       45.     This claim is asserted on behalf of the Subclass of Members 1st customers who are

Pennsylvania residents and enjoy the protections of the Pennsylvania Unfair Trade Practices and

Consumer Protection Law, 73 P.S. § 201-1 et seq.

       46.     The UTPCPL, PA ST 73 P.S. § 201-3 prohibits “[u]nfair methods of competition

and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

       47.     Members 1st engages in unfair business practices relating to the imposition of

overdraft fees on consumers, in violation of the Pennsylvania Unfair Trade Practices and

Consumer Protection Law, 73 P.S. § 201-1 et seq. In particular, the wrongful conduct described

herein violated 73 P.S. § 201-2(4)(v) (representing that goods or services have characteristics,

uses, or benefits that they do not have), § 201-2(4)(xiv) (failing to comply with the terms of any




                                              - 10 -
         Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 11 of 15




written guarantee or warranty given to a buyer), and § 201-2(4)(xxi) (engaging in any other

deceptive conduct which creates a likelihood of confusion or misunderstanding).

       48.    Pursuant to PA ST 73 P.S. § 201-9.2, et seq., Plaintiff and members of the

Pennsylvania Class purchased services, in the form of banking services, from Members 1st that

were used primarily for personal, family or household purposes.

       49.    Members 1st engaged in unlawful conduct, made affirmative misrepresentations,

or otherwise violated the UTPCPL by, inter alia, knowingly and intentionally employing an unfair

and deceptive policy and practice regarding its overdraft policy in its Deposit Agreement and

related documents.

       50.    Specifically, Members First affirmatively promises to customers like the Plaintiff

to only charge OD Fees on transactions which actually overdraw an account. These promises are

a written guarantee of how the Plaintiff and Class Members’ money will be handled by Members

1st. However, Members 1st does charge OD Fees even when the transaction has not overdrawn

an account.

       51.    Members 1st intended that Plaintiff and all Class Members rely on the affirmative

misrepresentations which were false and deceived the Plaintiff and Class Members in the process

of choosing a retail bank, in making purchase decisions, and in conducting their day to day

activities in an objective effort not to be charged OD fees. Plaintiff and all Class Members

justifiably relied upon Members 1st's promises and guarantees.

       52.    Members 1st also engaged in unlawful conduct in violation of the UTPCPL by

making knowing and intentional omissions. Members 1st knowingly failed to disclose its policy

and practice regarding its overdraft policy in its Deposit Agreement and related documents.




                                             - 11 -
           Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 12 of 15




          53.      Members 1st intended that Plaintiff and all Class Members rely on the acts of

concealment and omissions, so that Plaintiff and all Class Members would continue to incur

overdraft fees.

          54.      Members 1st’s conduct caused Plaintiff and Class members to suffer ascertainable

losses in the form of excessive overdraft fees that, but for Members 1st’s unfair and deceptive

policy, would not otherwise have been imposed.

          55.      A causal relationship exists between Members 1st’s unlawful conduct and the

ascertainable losses suffered by Plaintiff and the Class. Had Members 1st processed transactions

as it should have, Plaintiff and the Class would not have incurred excessive overdraft fees in

violation of the UTPCPL.

          56.      As redress for Members 1st’s repeated and ongoing violations of these consumer

protection statutes, Plaintiff and the Subclass are entitled to, inter alia, damages and declaratory

relief.

                                    THIRD CLAIM FOR RELIEF
                     Violation of Electronic Fund Transfers Act (Regulation E)
                C.F.R. § 1005 et seq. (authority derived from 15 U.S.C. § 1693 et seq.))
                                        (On Behalf of the Class)

          57.      Plaintiff repeats paragraphs 1 through 54 above.

          58.      By charging overdraft fees on ATM and nonrecurring transactions, Members 1st

violated Regulation E (12 C.F.R. §§1005 et seq.), whose “primary objective” is “the protection of

consumers” (§1005.l(b)) and which “carries out the purposes of the [Electronic Fund Transfer Act

15 U.S.C. §§1693 et seq.), the “EFTA”] (§1005. l(b)), whose express “primary objective” is also

“the provision of individual consumer rights” (15 U.S.C. §1693(b)).

          59.      Specifically, the charges violated what is known as the “Opt In Rule” of Regulation

E (12 C.F.R. § 1005.17.) The Opt In Rule states: “a financial institution ... shall not assess a fee


                                                  - 12 -
           Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 13 of 15




or charge ... pursuant to the institution's overdraft service, unless the institution: (i) [p]rovides the

consumer with a notice in writing [the opt-in notice]. . . describing the institution's overdraft

service” and (ii) “[p ]rovides a reasonable opportunity for the consumer to affirmatively consent”

to enter into the overdraft program. (Id.) The notice “shall be clear and readily understandable.”

(12 C.F.R. §205.4(a)(l).) To comply with the affirmative consent requirement, a financial

institution must provide a segregated description of its overdraft practices that is accurate, non-

misleading and truthful and that conforms to 12 C.F.R. § 1005.17 prior to the opt-in and must

provide its customers a reasonable opportunity to opt-in after receiving the description. The

affirmative consent must be provided in a way mandated by 12 C.F.R. § 1005.17, and the financial

institution must provide confirmation of the opt-in in a manner that conforms to 12 C.F.R. §

1005.17.

        60.     The intent and purpose of this Opt-In Contract is to “assist customers in

understanding how overdraft services provided by their institutions operate .... by explaining the

institution's overdraft service ... in a clear and readily understandable way”-as stated in the Official

Staff Commentary (74 Fed. Reg. 59033, 59035, 59037, 5940, 5948), which is “the CFPB’s official

interpretation of its own regulation,” “warrants deference from the courts unless ‘demonstrably

irrational,’” and should therefore be treated as “a definitive interpretation” of Regulation E. Strubel

v. Capital One Bank (USA), 2016 U.S. Dist. LEXIS 41487, *11 (S.D. N.Y. 2016) (quoting Chase

Bank USA v. McCoy, 562 U.S. 195, 211 (2011)) (so holding for the CFPB’s Official Staff

Commentary for the Truth In Lending Act’s Regulation Z)).

        61.     Members 1st failed to comply with Regulation E, 12 C.F.R. § 1005.17, which

requires affirmative consent before a financial institution is permitted to assess overdraft fees

against customers’ accounts through an overdraft program for ATM and non-recurring debit card




                                                 - 13 -
              Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 14 of 15




transactions. Members 1st has failed to comply with the 12 C.F.R. § 1005.17 opt-in requirements,

including failing to provide its customers with a valid description of the overdraft program which

meets the strictures of 12 C.F.R. § 1005.17. Members 1st’s opt-in method fails to satisfy 12 C.F.R.

§ 1005.17 because, inter alia, it states that an overdraft occurs when there is not enough money in

the account to cover a transaction but Members 1st pays it anyway, when in fact Members 1st

assesses overdraft fees when there is enough money in the account to pay for the transaction at

issue.

         62.      As exhibited by the transactions above, Plaintiff’s account had funds to cover the

transactions, which were paid, yet Members 1st charged overdraft fees.

         63.      As a result of violating Regulation E’s prohibition against assessing overdraft fees

on ATM and non-recurring debit card transactions without obtaining affirmative consent to do so,

Members 1st has harmed Plaintiff and the Class.

         64.      Due to Members 1st’s violation of Regulation E (12 C.F.R. § 1005.17), Plaintiff

and members of the Classes are entitled to actual and statutory damages, as well as attorneys' fees

and costs of suit pursuant to 15 U.S.C.A. § 1693.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and the Class demand a jury trial on all claims so triable and

judgment as follows:

         1.       Declaring Members 1st’s OD Fee policies and practices to be wrongful, unfair and

unconscionable;

         2.       Restitution of all OD Fees paid to Members 1st by Plaintiff and the Class, as a result

of the wrongs alleged herein in an amount to be determined at trial;

         3.       Actual damages in an amount according to proof;




                                                  - 14 -
            Case 1:19-cv-00556-JEJ Document 1 Filed 03/29/19 Page 15 of 15




       4.       Pre-judgment interest at the maximum rate permitted by applicable law;

       5.       Costs and disbursements assessed by Plaintiff in connection with this action,

including reasonable attorneys’ fees pursuant to applicable law;

       6.       Such other relief as this Court deems just and proper.

TRIAL BY JURY IS DEMANDED

                                              Respectfully submitted,


                                              /s/ Kenneth J. Grunfeld
                                              Kenneth J. Grunfeld
                                              PA Attorney ID: 84121
                                              kgrunfeld@golombhonik.com
                                              GOLOMB & HONIK, P.C.
                                              1835 Market Street, Suite 2900
                                              Philadelphia, PA 19103
                                              Telephone: (215) 346-7338
                                              Facsimile: (215) 985-4169

                                              Jeffrey D. Kaliel
                                              (pro hac vice to be filed)
                                              KALIEL PLLC
                                              1875 Connecticut Ave. NW 10th Floor
                                              Washington, D.C. 20009
                                              (202) 350-4783
                                              jkaliel@kalielpllc.com

                                              GREG F. COLEMAN
                                              (pro hac vice to be filed)
                                              greg@gregcolemanlaw.com
                                              GREG COLEMAN LAW PC
                                              First Tennessee Plaza
                                              800 S. Gay Street, Suite 1100
                                              Knoxville, TN 37929
                                              Telephone: (865) 247-0080
                                              Facsimile: (865) 522-0049

                                              Counsel for Plaintiffs and the Proposed Classes




                                               - 15 -
